 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Carly Denial,                                     No. CV-18-08067-PCT-DWL
10                   Plaintiff,                        ORDER
11   v.
12   City of Flagstaff, et al.,
13                   Defendants.
14
15
16          Defendants City of Flagstaff and Melanie Montano have moved for judgment on
17   the pleadings pursuant to Rule 12(c). (Doc. 14.) At the request of the Court (Doc. 46), the
18   parties provided supplemental briefing regarding whether Defendants are entitled to
19   qualified immunity on the § 1983 claim, and if so, how to resolve the remaining state-law
20   claims. (Docs. 51, 52.) For the reasons below, the Court will grant Defendants’ motion
21   with regard to the § 1983 claim, will decline to exercise supplemental jurisdiction over the
22   remaining state-law claims, and thus will remand those claims to the Coconino County
23   Superior Court.
24                                       BACKGROUND
25          Defendant City of Flagstaff is a municipal corporation organized under the laws of
26   the State of Arizona. (Doc. 1-1 at Ex. A ¶ 2.) Defendant Melanie Montano (“Officer
27   Montano”) was employed by the City of Flagstaff as a police officer during all times
28   relevant to the complaint. (Id. ¶ 3.) Plaintiff Carly Denial was a resident of the City of
 1   Flagstaff during all times relevant to the complaint. (Id. ¶ 1.) The relevant facts as alleged
 2   by Plaintiff are as follows.
 3          On February 6, 2017, Officer Montano responded to an alleged shoplifting incident
 4   at Sportsman’s Warehouse in Flagstaff.       (Id. ¶¶ 8-9.) Sportsman’s Warehouse advised
 5   Officer Montano that two individuals had stolen merchandise totaling nearly $800.
 6   (Id. ¶ 9.) Officer Montano arrested both individuals: Josh Kieffer and Plaintiff’s sister,
 7   Nicole Renee Denial (“Nicole”). (Id. ¶¶ 8, 13.)
 8          Officer Montano identified Josh Kieffer using documentary evidence issued by the
 9   State of Arizona. (Id. ¶10.) However, Nicole was unable to produce any evidence of her
10   identity. (Id. ¶ 11.) Nicole falsely identified herself as Plaintiff, Carly Denial. (Id. ¶¶ 12,
11   13.) Officer Montano accepted Nicole’s representation that she was Plaintiff based solely
12   upon her verbal statement of identity. (Id. ¶ 11.) Officer Montano did not request any
13   documentation from Nicole regarding her identity, even after Officer Montano
14   accompanied Nicole to her residence. (Id. ¶ 14.)
15          After reading Nicole her Miranda rights, Officer Montano ran a search to determine
16   whether there were any other arrests or outstanding warrants for “Carly Denial.” (Id. ¶ 15.)
17   Finding none, Officer Montano issued a citation to Nicole, which included Plaintiff’s social
18   security and driver’s license numbers. (Id. ¶ 16.) Officer Montano then released Nicole
19   after she signed the citation issued in Plaintiff Carly Denial’s name, promising that she
20   would appear in court. (Id. ¶¶ 16-17.)
21          On May 11, 2017, the Arizona Department of Public Safety pulled over Plaintiff on
22   Interstate Highway 17 for a traffic violation. (Id. ¶ 21.) The officer discovered that an
23   outstanding arrest warrant had been issued for Plaintiff for her failure to appear in court
24   relating to the incident at Sportsman’s Warehouse. (Id.) The officer placed Plaintiff under
25   arrest and took her to the Fourth Avenue Jail. (Id. ¶ 22.) Plaintiff was released the next
26   day, having spent approximately twelve hours in the jail’s custody. (Id.)
27          On November 1, 2017, Plaintiff filed a notice of claim with the City of Flagstaff and
28   Officer Montano. (Doc. 14-1 at Ex. 3; Doc. 1-1 at Ex. A ¶ 30.)


                                                  -2-
 1          On February 12, 2018, Plaintiff filed suit in the Coconino County Superior Court.
 2   (Doc. 1-1 at Ex. A.) The complaint alleges four counts: (1) gross negligence; (2) a
 3   violation of 42 U.S.C. § 1983; (3) intentional infliction of emotional distress; and (4)
 4   instigating or participating in unlawful arrest. (Id.)
 5          On March 23, 2018, Defendants removed this action to federal court. (Doc. 1.)
 6          On April 3, 2018, Defendants filed their answer. (Doc. 7.) It alleges several
 7   affirmative defenses, including qualified immunity. (Doc. 7 at 8.)
 8          On May 7, 2018, Defendants filed a motion for judgment on the pleadings on all
 9   four counts. (Doc. 14.)
10          On November 16, 2018, the Court ordered the parties to submit supplemental
11   briefing on two issues: (1) whether the § 1983 claim should be dismissed with prejudice
12   because Defendants are entitled to qualified immunity; and (2) whether, in the event of a
13   dismissal of the § 1983 claim, the remaining state-law claims should be dismissed without
14   prejudice under 28 U.S.C. § 1367(c)(3). (Doc. 46.)
15          On December 7, 2018, both parties submitted their supplemental briefing. (Docs.
16   51, 52.)
17                                       LEGAL STANDARD
18          A motion for judgment on the pleadings under Rule 12(c) is “functionally identical”
19   to a Rule 12(b)(6) motion to dismiss. Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc.,
20   637 F.3d 1047, 1055 n.4 (9th Cir. 2011) (citations omitted). See also Harris v. Cty. of
21   Orange, 682 F.3d 1126, 1131 (9th Cir. 2012) (citation omitted) (“Iqbal applies to Rule
22   12(c) motions”). Therefore, a motion for judgment on the pleadings “is properly granted
23   when, taking all the allegations in the non-moving party’s pleadings as true, the moving
24   party is entitled to judgment as a matter of law.” Fajardo v. Cty. of L.A., 179 F.3d 698,
25   699 (9th Cir. 1999); see also Elvig v. Calvin Presbyterian Church, 375 F.3d 951, 955 (9th
26   Cir. 2004) (when ruling on a Rule 12(c) motion, the court must “accept as true all
27   allegations in [the plaintiff’s] complaint and treat as false those allegations in the answer
28   that contradict [the plaintiff’s] allegations”).


                                                   -3-
 1                                           ANALYSIS
 2   A.     The § 1983 Claim
 3          1.       The Parties’ Arguments
 4          Count Two of the complaint alleges that Officer Montano, acting under color of law,
 5   “caused [Plaintiff] to be deprived of her constitutional rights,” namely “the right to due
 6   process, the right to liberty, and the right to privacy of her own body.” (Doc. 1-1 at Ex. A
 7   ¶¶ 32, 33.) 1
 8          In their initial moving papers, Defendants asked the Court to find, as a matter of
 9   law, that the conduct alleged in the complaint does not amount to a constitutional violation.
10   (Doc. 14 at 4-8.) Among other things, they argued that (1) the deprivation of liberty
11   suffered by Plaintiff (i.e., a 12-hour detention) was of insufficient duration and severity to
12   constitute a due process violation, (2) due process claims premised on an “incorrect arrest”
13   cannot succeed if the arrest was made pursuant to a valid warrant based on probable cause,
14   (3) due process claims against investigating officers require allegations of “bad faith” or
15   the deliberate falsification of evidence, and (4) courts have specifically held that a state
16   actor’s failure to follow internal policies and procedures does not constitute a due process
17   violation. Id. In her response, Plaintiff argued that (1) the 12-hour detention constituted a
18   deprivation of her liberty because “[a]ny restraint, however slight, upon another person’s
19   liberty to come and go as one pleases, constitutes an arrest,” and the deprivation of liberty
20   was unaccompanied by due process because Officer Montano failed to obtain satisfactory
21   evidence of identity before issuing a citation in Plaintiff’s name, and (2) the Ninth Circuit’s
22   decision in Fargo v. San Juan Bautista, 857 F.2d 638 (9th Cir. 1988), establishes that gross
23   negligence (as opposed to bad faith or intentional falsification) is sufficient to state a clam
24   under § 1983. (Doc. 23 at 4-6.)
25          In its November 16, 2018 order, the Court noted that Defendants had raised the
26   affirmative defense of qualified immunity in their answer, observed that courts should
27   1
            Plaintiff also alleges that Defendant City of Flagstaff is vicariously liable because
28   Officer Montano’s acts and omissions occurred “within the course and scope of her
     employment.” (Doc. 1-1 at Ex. A ¶ 34.)

                                                  -4-
 1   avoid resolving constitutional questions unless required to do so, and thus ordered “the
 2   parties to provide supplemental briefing on whether Defendants are entitled to qualified
 3   immunity.” (Doc. 46 at 4-5.)
 4          Notably, in her supplemental brief, Plaintiff conceded that “Defendants are likely to
 5   prevail on any argument that they are entitled to qualified immunity” and thus requested
 6   that her § 1983 claim be dismissed. (Doc. 51 at 1-3.) Defendants, meanwhile, argued they
 7   are entitled to qualified immunity because “Arizona law does not mandate the collection
 8   of personal identification information in this situation,” “there is no Ninth Circuit precedent
 9   that put Officer Montano on notice that not verifying a suspect’s identity when the suspect
10   matched the physical description of the misidentified person violated clearly established
11   law,” and “[t]he case law at the time of the incident would have put Officer Montano on
12   notice that failing to follow an internal policy, alone, does not rise to the level of a
13   constitutional violation.” (Doc. 52 at 4-6.)
14          2.     Qualified Immunity
15          Qualified immunity is “‘an immunity from suit rather than a mere defense to
16   liability.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (citation omitted). It should,
17   thus, should be resolved “at the earliest possible stage in litigation.” Hunter v. Bryant, 502
18   U.S. 224, 227 (1991). “Qualified immunity shields federal and state officials from money
19   damages unless a plaintiff pleads facts showing (1) that the official violated a statutory or
20   constitutional right, and (2) that the right was ‘clearly established’ at the time of the
21   challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). Although the
22   Supreme Court has recognized it “is often beneficial” to address first whether a statutory
23   or constitutional right has been violated, Pearson, 555 U.S. at 236, district courts are
24   nevertheless vested with discretion to determine “which of the two prongs of the qualified
25   immunity analysis should be addressed first in light of the circumstances in the particular
26   case at hand.” Id. For instance, where it is “far from obvious whether in fact there is . . .
27   a [statutory or constitutional] right,” and deciding whether a right exists may result “in a
28   substantial expenditure of scarce judicial resources,” the court may begin by considering


                                                    -5-
 1   the clearly-established prong. Id.
 2          Whether Plaintiff has pleaded a constitutional violation in this case—and thus may
 3   avoid dismissal under the first prong of the qualified-immunity test—is not obvious. In
 4   her initial response to the Rule 12(c) motion, Plaintiff argued her allegations were sufficient
 5   because (1) they showed that Officer Montano had engaged in “gross negligence” and (2)
 6   the Ninth Circuit’s decision in Fargo v. San Juan Bautista, 857 F.2d 638 (9th Cir. 1988),
 7   establishes that gross negligence (as opposed to bad faith or intentional falsification) is
 8   sufficient to state a clam under § 1983. (Doc. 23 at 4-6.) This argument is unavailing.
 9   Although the precise mental state that is required to state a § 1983 claim against a police
10   officer in this context is difficult to synthesize from the Supreme Court’s and the Ninth
11   Circuit’s opinions over the last 30 years, the one thing those decisions do make clear is that
12   Fargo’s broad “gross negligence is enough” pronouncement from 1988 is no longer good
13   law. In 1996, the Ninth Circuit specifically held that “Fargo [is] no longer good law to the
14   extent that [it] set[s] a standard of gross negligence for § 1983 violations.” Lewis v.
15   Sacramento Cty., 98 F.3d 434, 440 (9th Cir. 1996). Next, the Supreme Court granted
16   certiorari and held (somewhat cryptically) that it “is a matter for closer calls” whether a
17   constitutional violation can be alleged when an injury is caused by “something more than
18   negligence but less than intentional conduct, such as recklessness or gross negligence.”
19   Cty. of Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (internal quotation marks and
20   citation omitted). Finally, over the last two decades, the Ninth Circuit has issued a series
21   of decisions suggesting that gross negligence is generally not enough to state a § 1983
22   claim. See, e.g., Tatum v. Moody, 768 F.3d 806, 821 (9th Cir. 2014) (“In the context of a
23   § 1983 suit against police officers for a due process violation, official conduct violates due
24   process only when [it] ‘shocks the conscience,’ a standard satisfied in circumstances such
25   as these by conduct that either consciously or through complete indifference disregards the
26   risk of an unjustified deprivation of liberty.”); Brown v. Holder, 763 F.3d 1141, 1150 n.5
27   (9th Cir. 2014) (“We have avoided using . . . ‘elusive terms’ such as gross negligence or
28   recklessness, although we believe that Brown must show a greater level of culpability than


                                                  -6-
 1   these terms ordinarily suggest in order to prove a constitutional violation”.”); Patel v. Kent
 2   Sch. Dist., 648 F.3d 965, 974 (9th Cir. 2001) (“[T]he standard we apply is even higher than
 3   gross negligence—deliberate indifference requires a culpable mental state.”). See also
 4   Pauluk v. Savage, 836 F.3d 1117, 1127 (9th Cir. 2016) (Murguia, J., concurring) (citations
 5   omitted) (“[T]he government does not violate the Constitution ‘whenever someone cloaked
 6   with state authority causes harm.’ The substantive component of the Due Process Clause
 7   only prevents the state from engaging in conduct ‘intended to injure in some way
 8   unjustifiable by any government interest. ‘[O]nly the most egregious official conduct’
 9   crosses the constitutional line so as to constitute a deprivation of due process. To this end,
10   we have made clear that gross negligence on the part of the government actor is not
11   enough.”).
12          In short, the law in this area is not a model of clarity. For that reason, the Court will
13   decline to resolve the first question posed by the qualified-immunity test (i.e., whether the
14   conduct alleged in the complaint amounts to a constitutional violation) and will instead
15   turn to the second question (i.e., whether the alleged right was clearly established). Sjurset
16   v. Button, 810 F.3d 609, 615 (9th Cir. 2015) (“If indeed the [Defendants] did not violate
17   clearly established law, then we can determine that qualified immunity is appropriate and
18   may thus dispose of the case without undertaking an analysis of whether a constitutional
19   violation occurred in the first instance.”).
20          As Plaintiff seems to concede in her supplemental brief, the right was not clearly
21   established. A government official’s conduct violates “clearly established” law when
22   “‘[t]he contours of [a] right [are] sufficiently clear’ that every ‘reasonable official would
23   have understood that what he is doing violates that right.’” al-Kidd, 563 U.S. at 741
24   (citation omitted). Although there need not be a “case directly on point,” “existing
25   precedent must have placed the statutory or constitutional question beyond debate.” Id.
26   Here, Plaintiff has not identified any cases establishing that a police officer violates the
27   Constitution, let alone a “clearly established” constitutional right, by issuing a citation to
28   an arrestee without obtaining satisfactory evidence of the arrestee’s true identity.


                                                    -7-
 1   Moreover, the Court has identified at least one case concluding that such conduct does not
 2   violate a constitutional right that is “clearly established.”
 3          In Collins v. City of Peoria, 2011 WL 777880 (C.D. Ill. 2011), an unknown driver
 4   didn’t produce any identification following a routine traffic stop and falsely told the police
 5   officer that his name was “Tommy Collins.” Id. at *1. Using this information, the officer
 6   discovered that Tommy Collins’s driver’s license was suspended and issued a ticket in the
 7   name of Tommy Collins, along with a date for traffic court. Id. When the driver failed to
 8   attend traffic court, an arrest warrant was issued for Tommy Collins. Id. The real Tommy
 9   Collins was subsequently arrested pursuant to the warrant and jailed for six days. Id. After
10   being released, Collins filed a § 1983 action against the police officer. Id. The district
11   court dismissed, finding the officer was entitled to qualified immunity. The court explained
12   that it “cannot find any precedent as to whether or not an officer has a constitutional duty
13   to protect innocent persons from being arrested by engaging in a prolonged investigation
14   into the identity of an unknown offender who is being charged with a traffic violation.” Id.
15   at *2. Accordingly, the court concluded there was no clearly established constitutional
16   right of which the officer should have been aware. Id. at *3.
17          This Court reaches the same conclusion. Officer Montano did not violate Plaintiff’s
18   “clearly established” constitutional rights when she issued a citation in the name of “Carly
19   Denial” without first having obtained documentary evidence of the arrestee’s identity.
20   Existing precedent has not placed the constitutional question “beyond debate.” al-Kidd,
21   563 U.S. at 741.
22          Because the Court has determined (and Plaintiff now apparently concedes) that
23   Officer Montano did not violate a “clearly established” right, the Court grants Defendants’
24   motion for judgment on the pleadings as to the § 1983 claim.
25   B.     State-Law Claims
26          Remaining are Plaintiff’s state-law claims. Defendants ask “the Court to exercise
27   its discretion and rule on the state-law claims. . . . Because these issues have been fully
28   briefed, Defendants respectfully ask this Court [to] grant its Motion for Judgment on the


                                                   -8-
 1   Pleadings, in its entirety, rather than return this matter to state court to decide the pending
 2   motion.” (Doc. 52 at 6-7.) Plaintiff asks the Court to remand the state-law claims to state
 3   court. (Doc. 51 at 2-3.)
 4          In most instances, when “all federal-law claims are eliminated before trial, the
 5   balance of factors to be considered under the pendent jurisdiction doctrine—judicial
 6   economy, convenience, fairness, and comity—will point toward declining to exercise
 7   jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484
 8   U.S. 343, 350 n. 7 (1988). See also 28 U.S.C. § 1367(c)(3) (“The district courts may
 9   decline to exercise supplemental jurisdiction over a [pendent state-law claim] if . . . the
10   district court has dismissed all claims over which it has original jurisdiction.”). Here, these
11   factors generally weigh against retaining jurisdiction over the state-law claims.
12          First, because the case is only approximately ten months old and no trial date has
13   been set, there will be minimal duplication of effort caused by a remand. Additionally,
14   Plaintiff initially filed this case in state court—it only came to federal court because
15   Defendants removed it. Second, all parties reside in Coconino County, making that court
16   a convenient forum. (Doc. 51 at 2-3; Doc. 1-1 at Ex. A ¶¶ 1-3.) Third, and most important,
17   all state-law claims potentially could be resolved by finding Plaintiff’s notice of claim
18   deficient. Considerations of federalism, comity, and fairness are thus best served by
19   allowing the Arizona state courts to address the parties’ conflicting interpretations of
20   Arizona’s notice-of-claim statute. United Mine Workers of Am. v. Gibbs, 383 U.S. 715,
21   726 (1966) (“Needless decisions of state law should be avoided both as a matter of comity
22   and to promote justice between the parties, by procuring for them a surer-footed reading of
23   applicable law.”).
24          Accordingly,
25          IT IS ORDERED that the motion for judgment on the pleadings (Doc. 14) is
26   GRANTED in part as to the § 1983 claim.
27          IT IS FURTHER ORDERED that the Court remands the state-law claims—counts
28   1, 3, and 4—to the Coconino County Superior Court.


                                                  -9-
 1          IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment for
 2   Defendants on Count 2, remand the remaining counts to the Coconino County Superior
 3   Court, and then terminate this action in this Court.
 4          Dated this 13th day of December, 2018.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 10 -
